    Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 1 of 17        PageID #: 675




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

NAPOLEON McCORVEY,                         )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:20-00277-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Napoleon McCorvey brought this action under 42 U.S.C. §§ 405(g)

and 1383(c)(3) seeking judicial review of a final decision of the Defendant

Commissioner of Social Security (“the Commissioner”) denying his applications for a

period of disability and disability insurance benefits (collectively, “DIB”) under Title

II of the Social Security Act, 42 U.S.C. § 401, et seq., and for supplemental security

income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.1

Upon due consideration of the parties’ briefs (Docs. 14, 16) and those portions of the

transcript of the administrative record (Doc. 13) relevant to the issues raised, and

with the benefit of oral argument, the Court finds that the Commissioner’s final




1 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119
(1987).
    Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 2 of 17        PageID #: 676




decision is due to be AFFIRMED.2

                          I.     Procedural Background

        McCorvey filed the subject DIB and SSI applications with the Social Security

Administration (“SSA”) on August 24, 2017. After they were initially denied,

McCorvey requested, and on April 23, 2019, received, a hearing before an

Administrative Law Judge (“ALJ”) with the SSA’s Office of Disability Adjudication

and Review. On May 30, 2019, the ALJ issued an unfavorable decision on

McCorvey’s applications, finding him not disabled under the Social Security Act and

therefore not entitled to benefits. (See Doc. 13, PageID.70-82).

        The Commissioner’s decision on McCorvey’s applications became final when

the Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s unfavorable decision on April 9, 2020. (Id.,

PageID.57-61). McCorvey subsequently brought this action under §§ 405(g) and

1383(c)(3) for judicial review of the Commissioner’s final decision. See 42 U.S.C. §

1383(c)(3) (“The final determination of the Commissioner of Social Security after a

hearing [for SSI benefits] shall be subject to judicial review as provided in section

405(g) of this title to the same extent as the Commissioner’s final determinations

under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final

decision of the Commissioner of Social Security made after a hearing to which he

was a party, irrespective of the amount in controversy, may obtain a review of such


2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 19, 20).
 Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 3 of 17            PageID #: 677




decision by a civil action commenced within sixty days after the mailing to him of

notice of such decision or within such further time as the Commissioner of Social

Security may allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262

(11th Cir. 2007) (“The settled law of this Circuit is that a court may review, under

sentence four of section 405(g), a denial of review by the Appeals Council.”).

                             II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide
    Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 4 of 17      PageID #: 678




the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
    Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 5 of 17       PageID #: 679




        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4



contrary result…”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991)
(“Substantial evidence may even exist contrary to the findings of the ALJ, and we
may have taken a different view of it as a factfinder. Yet, if there is substantially
supportive evidence, the findings cannot be overturned.”); Edlund v. Massanari, 253
F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence
is susceptible to more than one rational interpretation, the court may not substitute
its judgment for that of the Commissioner.”).

4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
 Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 6 of 17             PageID #: 680




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if



F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
 Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 7 of 17         PageID #: 681




supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”
    Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 8 of 17       PageID #: 682




Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be

upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB and SSI requires that a claimant be “disabled,” 42 U.S.C.

§§ 423(a)(1)(E), 1382(a)(1)-(2), meaning that the claimant is unable “to engage in

any substantial gainful activity by reason of a medically determinable physical or

mental impairment ... which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or


5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 9 of 17        PageID #: 683




        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

        If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging


6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 10 of 17           PageID #: 684




in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Although the “claimant bears the burden of

demonstrating the inability to return to [his or] her past relevant work, the

Commissioner of Social Security has an obligation to develop a full and fair record.”

Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established that the

ALJ has a basic duty to develop a full and fair record. Nevertheless, the claimant

bears the burden of proving that he is disabled, and, consequently, he is responsible

for producing evidence in support of his claim.” (citations omitted)). “This is an

onerous task, as the ALJ must scrupulously and conscientiously probe into, inquire

of, and explore for all relevant facts. In determining whether a claimant is disabled,

the ALJ must consider the evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802

F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and quotation omitted).

      If a court determines that the Commissioner reached his decision by focusing

upon one aspect of the evidence and ignoring other parts of the record[, i]n such

circumstances [the court] cannot properly find that the administrative decision is

supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to
Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 11 of 17           PageID #: 685




enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant

properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied

review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).

                                   III.   Analysis

      At Step Two, 7 the ALJ found that McCorvey had one severe impairment,

degenerative disc disease. (Doc. 13, PageID.75-76). The ALJ then proceeded to the




7 “The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. “[A]n
‘impairment is not severe only if the abnormality is so slight and its effect so
minimal that it would clearly not be expected to interfere with the individual's
ability to work, irrespective of age, education or work experience.’ A claimant’s
burden to establish a severe impairment at step two is only ‘mild.’ ” Schink v.
Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per curiam) (citation
omitted) (quoting McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986)).
Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 12 of 17          PageID #: 686




remaining steps of the sequential evaluation. At Step Three, 8 he found that

McCorvey did not have an impairment or combination of impairments that met or

equaled the severity of a specified impairment in Appendix 1 of the Listing of

Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (Doc. 13, PageID.76-77). At Step

Four, 9 after determining McCorvey’s residual functional capacity, the ALJ found


8Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.

9   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
        step…20 C.F.R. § 404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
        conclude that the claimant is not disabled. 20 C.F.R. §
        404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
        relevant work, the ALJ moves on to step five.

        In determining whether [a claimant] can return to her past relevant
        work, the ALJ must determine the claimant's RFC using all relevant
        medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
        is, the ALJ must determine if the claimant is limited to a particular
        work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
        claimant’s RFC and determines that the claimant cannot return to her
        prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).
Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 13 of 17       PageID #: 687




that McCorvey was capable of performing past relevant work. (Doc. 13, PageID.77-

81). The ALJ also made an alternative Step Five finding that there existed a

significant number of other jobs in the national economy that McCorvey could

perform given his RFC, age, education, and work experience. (Id., PageID.81-82).

Thus, the ALJ found that McCorvey was not disabled under the Social Security Act.

(Id., PageID.82).

      McCorvey’s sole claim of reversible error is that the ALJ should have found

other severe impairments at Step Two. However, the undersigned agrees with the

Commissioner that, because the ALJ found McCorvey had one severe impairment at

Step Two and proceeded to the remaining steps of the sequential evaluation, any

error in failing to classify other impairments as severe is harmless. 10 As the

Eleventh Circuit Court of Appeals has recognized, Step Two is merely “a ‘threshold

inquiry’ and ‘allows only claims based on the most trivial impairments to be

rejected.’ ” Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019)

(quoting McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986)). See also



10McCorvey finds it notable that “in a prior favorable decision dated April 1,
2014, [his] hypertension was found to be a severe impairment.” (Doc. 14,
PageID.653). However, that decision covered a different time period. Moreover, the
Eleventh Circuit has recognized: “In light of our deferential review, there is no
inconsistency in finding that two successive ALJ decisions are supported by
substantial evidence even when those decisions reach opposing conclusions. Faced
with the same record, different ALJs could disagree with one another based on their
respective credibility determinations and how each weighs the evidence. Both
decisions could nonetheless be supported by evidence that reasonable minds would
accept as adequate.” Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015). Accordingly, the ALJ in this case was not required to find that
McCorvey’s hypertension was a severe impairment merely because another ALJ
adjudicating a prior application had.
Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 14 of 17            PageID #: 688




Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (“At step two the ALJ must

determine if the claimant has any severe impairment. This step acts as a filter; if no

severe impairment is shown the claim is denied…”). “[T]he finding of any severe

impairment, whether or not it qualifies as a disability and whether or not it results

from a single severe impairment or a combination of impairments that together

qualify as severe, is enough to satisfy the requirement of step two.” Jamison, 814

F.2d at 588. Therefore, “[n]othing requires that the ALJ must identify, at step two,

all of the impairments that should be considered severe.” Heatly v. Comm'r of Soc.

Sec., 382 F. App'x 823, 825 (11th Cir. 2010) (per curiam) (unpublished). The

Eleventh Circuit has recognized that an ALJ’s harmless errors do not warrant

reversal of a final decision, see Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983),

and it has repeatedly held that, so long as an ALJ finds at least one severe

impairment at Step Two, any error in not finding others is harmless.11



11See e.g., Wood v. Soc. Sec. Admin., Comm'r, 726 F. App'x 742, 745 (11th Cir. 2018)
(per curiam) (unpublished) (“Step two is a ‘filter’ which eliminates groundless
claims. See Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987). To meet his
burden at this step, Mr. Wood only had to show ‘at least one’ severe impairment.
See id. He met his burden and the ALJ appropriately proceeded to the next step of
the sequential analysis. Therefore, any error in not finding additional severe
impairments did not harm Mr. Wood.”); Vangile v. Comm'r, Soc. Sec. Admin., 695 F.
App'x 510, 514 (11th Cir. 2017) (per curiam) (unpublished) (“In this case, any step
two error the ALJ may have committed by failing to explicitly mention Vangile’s
chronic mastoiditis was harmless because she found two other severe impairments
and proceeded to step three in any event.”); Medina v. Soc. Sec. Admin., 636 F.
App'x 490, 492 (11th Cir. 2016) (per curiam) (unpublished) (“[E]ven if Medina’s
other conditions should have been categorized as severe impairments, any error was
harmless because the ALJ determined that her obesity and ‘thyroid cancer status
post total thyroidectomy’ were severe impairments, allowing him to move onto step
three of the test.”); McCormick v. Soc. Sec. Admin., Com'r, 619 F. App'x 855, 858
(11th Cir. 2015) (“[S]tep two is merely a filter, and any error in considering an
Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 15 of 17          PageID #: 689




      Of course, the ALJ must still consider all of a claimant’s medically

determinable impairments, both severe and non-severe, at the later steps of the

sequential evaluation.12 However, the authority cited in McCorvey’s brief is limited

to two Social Security Rulings concerning how ALJs are to determine severe

impairments, and nowhere in his brief does McCorvey substantively address any of

the ALJ’s findings at the later steps of the sequential evaluation. At most, his brief

conclusorily claims that “[e]ven intermittent flares of [his other impairments] would

have an occupational impact on [his] ability to perform medium work, i.e. lift and

carry up to 50 pounds one-third of the workday.” (Doc. 14, PageID.653). However,



additional impairment is harmless since it does not factor into the determination of
disability.” (citing Jamison, 814 F.2d at 588)); Tuggerson-Brown v. Comm'r of Soc.
Sec., 572 F. App'x 949, 951 (11th Cir. 2014) (per curiam) (unpublished) (“Based on
our precedent and the regulations, … it is apparent that there is no need for an ALJ
to identify every severe impairment at step two. Accordingly, even assuming that
Tuggerson–Brown is correct that her additional impairments were ‘severe,’ the
ALJ's recognition of that as a fact would not, in any way, have changed the step-two
analysis, and she cannot demonstrate error below.”); Heatly, 382 F. App'x at 824–25
(“Even if the ALJ erred in not indicating whether chronic pain syndrome was a
severe impairment, the error was harmless because the ALJ concluded that Heatly
had a severe impairment: and that finding is all that step two requires.”).

12See Schink, 935 F.3d at 1268 (“Our conclusion that substantial evidence does not
support the ALJ’s finding that Schink’s mental impairments were non-severe …
could be harmless if the ALJ nevertheless proceeded in the sequential evaluation,
duly considered Schink’s mental impairment when assessing his RFC, and reached
conclusions about Schink’s mental capabilities supported by substantial evidence.
Here, though, the ALJ’s RFC assessment was limited to Schink’s physical abilities
and impairments and erroneously omitted his mental ones. As a result, we cannot
say that the erroneous finding of non-severity was harmless.”); Tuggerson-Brown v.
Comm'r of Soc. Sec., 572 F. App'x 949, 951 (11th Cir. 2014) (per curiam)
(unpublished) (“While the ALJ did not need to determine whether every alleged
impairment was ‘severe,’ he was required to consider all impairments, regardless of
severity, in conjunction with one another in performing the latter steps of the
sequential evaluation.”).
Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 16 of 17           PageID #: 690




the undersigned agrees with the Commissioner that this passing statement is

insufficient to challenge the ALJ’s findings at later steps.13

      McCorvey’s counsel also failed to substantively address any of the ALJ’s

findings at Steps Three through Five at oral argument, instead offering only vague

assertions that the finding of additional severe impairments at Step Two might

have had an impact on the ALJ’s analysis at the later steps. 14 However, the

undersigned agrees with the Commissioner that the ALJ’s decision adequately

reflects consideration of all of McCorvey’s impairments at the later steps, and that

substantial evidence supports the ALJ’s unfavorable decision.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying McCorvey’s applications for benefits is

therefore due to be AFFIRMED.

                                  IV.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying McCorvey’s August 24, 2017 DIB and SSI

applications is AFFIRMED under sentence four of 42 U.S.C. § 405(g).



13 See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014)
(“[A]n appellant abandons a claim when he either makes only passing references to
it or raises it in a perfunctory manner without supporting arguments and
authority.”); Revel v. Saul, No. CV 1:19-00248-N, 2020 WL 6472640, at *7 & n.12
(S.D. Ala. Nov. 3, 2020) (Nelson, M.J.) (noting that the Eleventh Circuit has often
applied Sapuppo’s rule in Social Security appeals, and applying that rule to district
court proceedings as well).

14And even if she had, it is generally improper to raise new issues for the first time
at oral argument. See, e.g., Smith v. Crisp Reg'l Hosp., Inc., -- F.3 --, No. 19-12225,
2021 WL 219193, at *2 (11th Cir. Jan. 22, 2021).
Case 1:20-cv-00277-N Document 21 Filed 02/08/21 Page 17 of 17   PageID #: 691




      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 8th day of February 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
